Turney, J.,
delivered the opinion, of the court:
The court charged the jury: “You are the judges of the facts, but you are not the judges of the law; you must receive the law as charged to you by the court, and find your verdict in accordance with the law so given. The rule in this respect is different in felony and misdemeanor cases. In the former, yon are judges of both law and facts, but in the latter of facts only.”
In Purkey v. The State, 3 Ileis. [26], this court held that reasonable doubt applied in misdemeanor as well as felony.
Judge Sneed, delivering the opinion of the court, says: “There is a large class of misdemeanors ■ a conviction of which involves an ignominy scarcely less grave than a conviction of felony, in their punishment, as well as the moral degradation which follows such conviction. . . .We can see no reason, why this just and humane principle should not apply to misdemeanors as well as to felonies.”
Upon the reasoning and authority of that case, and its analogy to this, as well as upon principle, we can see no reason why the rule that juries are judges of the law' and facts in criminal cases, as defined by a series of decisions in our state, should not apply in misdemeanors. Reverse the judgment.